Citation Nr: 0418060
Decision Date: 07/07/04	Archive Date: 09/01/04

DOCKET NO. 02-15 032A                       DATE JUL 07 2004

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 RO decision which denied service connection for dysthymic disorder; adjustment disorder with depressed mood and major depression.

A hearing was held in July 2003, before the Veterans Law Judge signing this document. The Veterans Law Judge had been designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 2002). A transcript of the hearing testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

In July 2002, the veteran was scheduled for a VA board of psychiatrists' examination; however, he failed, without explanation, to report.

The notice of examination sent to the veteran reported that it was accompanied by an attachment that informed him of his "right to utilize private documentation in place of these [VA] examinations."

Later that month the veteran reported that he had received notice of the examination, but that he "had cancelled these tests and I am proceeding to have my own specialist doctor to provide evaluation, they will be sent in due time."

It does not appear that the veteran was advised of the consequences of his failure to report for scheduled examinations. See 38 C.F.R. § 3.655 (2003) (providing that where a claimant fails, without good cause to report for an examination in

- 2 



conjunction with an original claim, the claim will be adjudicated on the basis of the evidence of record.

In this case a VA examination is needed to clarify the diagnoses and to obtain an opinion, based on review of the record, as to whether any current psychiatric disability is related to service.

Accordingly, the case is REMANDED for the following:

1. The veteran should be afforded a psychiatric examination by a board of psychiatrists to determine the correct current diagnoses, and to obtain opinions as to whether any current psychiatric disability is related to service. The examiners should review the claims folder, and note such review in the examination report or in an addendum to the report. The examiners should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disability is related to disease or injury (including stressors) experienced in service.

2. The case should then be re-adjudicated. If the benefits remain denied, the veteran should be furnished with a supplemental statement of the case. If the veteran fails to report for the scheduled examination, he should be apprised of the provisions of38 C.F.R. 3.655, and their impact on his claim. After compliance with all other procedures relative to the processing of appeals, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 3 



This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4 




